TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-01-00327-CV



                              Francisco Murillo Gonzales, Appellant

                                                   v.

                                      Intelecom, Inc., Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
       NO. GN002419, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



PER CURIAM

                Appellant Francisco Murillo Gonzales, through his counsel of record, has informed

this Court that he is unable to further pursue his appeal, that he has instructed the district court clerk

that a clerk’s record should not be prepared, and that dismissal of his appeal is appropriate. We

construe appellant’s correspondence as a motion to dismiss and accordingly, dismiss the appeal. See

Tex. R. App. P. 42.1(a)(2).



Before Chief Justice Aboussie, Justices B. A. Smith and Puryear

Dismissed on Appellant’s Motion

Filed: September 13, 2001

Do Not Publish